Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to the Applicant’s amendment filed on December 3, 2020.  Claims 1-4, 9-12, and 17 are pending and will be considered for examination.  

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
For the purpose of examination the Examiner will interpret the 112(f) or
112, sixth paragraph limitations as follows:
Claim 17:
“first acquisition means for acquiring first information indicating groups of a plurality of articles” will be interpreted as a combination of software and generic computer hardware for performing the claimed functional language (see Applicant’s specification page 11, lines 8-16; Fig. 6, “111”);
“second acquisition means for acquiring second information indicating purchase histories of the respective articles” will be interpreted as a combination of software and generic computer hardware for performing the claimed functional language (see Applicant’s specification page 11, lines 8-16; Fig. 6, “112”);
“means for specifying a first user and a second user…” will be interpreted as a combination of software and generic computer hardware for performing the claimed functional language (see Applicant’s specification Figs. 2, 3, and 6);
“means for correcting the second information for the first user…” will be interpreted as a combination of software and generic computer hardware for performing the claimed functional language (see Applicant’s specification Fig. 6, “116”; Fig. 7, “S104”)
“evaluation unit for evaluating, for each group, a relationship between the articles based on the purchase histories of the articles” will be interpreted as a combination of software and generic computer hardware for performing the claimed functional language (see Applicant’s specification page 11, lines 8-16; Fig. 6, “114”);
“output means for performing output in accordance with the evaluation by the evaluation unit” will be interpreted as a generic computer display for performing the claimed functional language (see Applicant’s specification page 11, lines 8-16; Fig. 6, “14”).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9-12, and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without adding significantly more to the abstract idea itself.  

Step 1: Is the claim to a process, machine, manufacture, or composition of matter?
Claims 1-4, 9-12, and 17 are directed to an apparatus, which is a machine.  Therefore, claims 1-4, 9-12, and 17 are directed to one of the four statutory categories of invention.  

Step 2(A): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1 and 17 recite the limitations of specifying a first user and a second user from among a plurality of users, by determining that the first user and the second user have similar purchase histories by using a collaborative filtering method; correct the second information for the first user by replacing a 



Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1-4 and 9-12 recite the additional elements of a processor that is programmed to: acquire first information indicating groups of a plurality of articles; acquire second information indicating purchase histories of the respective articles; acquire the second information indicating the history for each user and perform output in accordance with the evaluation.  A processor is generic computer component.  Using a processor to acquire and output information are generic computer functions of receiving and displaying data.  These limitations are no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 17 recites the additional elements of software and generic computer hardware for performing various claimed functional language (see “Claim Interpretation” above).  These limitations are no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Step 2(B): Does the claim recite additional elements that amount to significantly more than the judicial exception?
The next step is to analyze the claims to determine whether there are additional limitations recited that amount to significantly more than the abstract idea.  
Claims 1-4 and 9-12 recite the additional elements of a processor that is programmed to: acquire first information indicating groups of a plurality of articles; acquire second information indicating purchase histories of the respective articles; acquire the second information indicating the history for each user and perform output in accordance with the evaluation.  A processor is generic computer component.  Using a processor to acquire and output information are generic computer functions of receiving and displaying data.  These limitations are no more than mere instructions to apply the exception using a generic computer component.
Taking the additional elements individually, the generic component performs purely generic computer functions of receiving and displaying data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using a generic computer component.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.

Taking the additional elements individually, the generic components perform purely generic computer functions of receiving and displaying data.  Taking the additional elements in combination, the claims as a whole are directed to an abstract idea that is implemented using generic computer components.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.











Allowable Subject Matter
Claims 1-4, 9-12, and 17 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.  Allowance is based on the combination of elements recited in the abstract idea of these claims.
Claims 1 and 17 recite a combination of elements not found in the prior art.  Specifically the claims recite the elements of:

“correct the second information for the first user by replacing a portion of a purchase history of the first user with a portion of a purchase history of the second user; 
evaluating, for each group, a relationship between the articles based on the corrected second information”

Although these limitations are not found in the prior art they still stand rejected under 35 U.S.C. 101 as being directed to an abstract idea without adding significantly more to the abstract idea itself.

Discussion of the most relevant prior art:
The following references have been identified as the most relevant prior art to the claimed invention.
(i) US 2010/0299204 A1 (“Westphal”): Westphal teaches an information processing apparatus comprising:
claim 1, lines 1-3) programmed to: 
acquire first information indicating groups of a plurality of articles (Figs. 11 and 15 show categories of products; paragraphs [0042] and [0047]) (Applicant’s specification discloses that an “article” is a product that is sold (see specification paragraphs [0035] and [0037]));
acquire second information indicating purchase histories of the respective articles (paragraphs [0027] and [0029]; Figs. 2-4 show purchase history of products);
evaluate, for each group, a relationship between the articles based on the purchase histories of the articles (paragraph [0008], lines 1-8); and
perform output in accordance with the evaluation by the processor (paragraph [0008], lines 9-11; claim 1, lines 1-3),
acquire the second information indicating the history for each user (paragraphs [0027] and [0029]; Figs. 2-4 show purchase history of products), and the evaluate the relationship using the second information which is corrected for a plurality of users having similar purchase histories (paragraph [0030], lines 8-17 teaches correcting the second information by not adding data that already exists in the purchased-with data structure).  Westphal does not teach the limitations recited above. 
(ii) “Amazon.com Recommendations Item-to-Item Collaborative Filtering” by Greg Linden et al. (“Linden”): Linden teaches the use or collaborative filtering in 

Response to Arguments
Applicant’s arguments, with respect to the rejection of the claims under 35 U.S.C. 101, have been fully considered but they are not persuasive.  
Applicant argues that the claims are not directed to an abstract idea because collaborative filtering cannot be performed in the human mind.  The Examiner respectfully disagrees.  Acquiring information about groups of products and purchase histories and then determining a relationship between the products based on the purchase histories by using collaborative filtering is a form of targeted advertising and marketing activity because the product relationships enable a seller to determine which products are likely to be bought or sold together.
Applicant also argues that the claims do not result in any advertising, marketing, or sales being performed.  The Examiner respectfully disagrees.  The claims are read in light of the specification.  The Applicant’s specification makes it clear that the claims are directed to a sales plan for recommending an item to a user (page 25, line 14 – page 26, line 6).
Applicant also argues that the additional elements were not properly considered in the Step 2(A), Prong Two and Step 2(B) analysis.  The Examiner respectfully disagrees.  The processor performs a series of generic computer 

 Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM U HAQ whose telephone number is (571)272-6758.  The examiner can normally be reached on M-F 9-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa T. Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/NAEEM U HAQ/          Primary Examiner, Art Unit 3625